On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals ( 22 NYCRR 500.11 ), order affirmed, with costs, and certified question answered in the affirmative. Triable issues of fact exist as to whether defendant Miller's Launch, Inc. breached a duty of care it owed to plaintiff Wayne Schnapp pursuant to the Longshore and Harbor Workers' Compensation Act ( 33 USC § 905 [b] ).
Chief Judge DiFiore and Judges Rivera, Stein, Fahey, Garcia and Wilson concur.
Judge Feinman took no part.